Byítum, J.
His, Honor was clearly in error according to the universal practice and the well settled law. In Ford v. Vandyke, 11 Ired., 227, RuffiN, C. J., thus announces the rule: “ The mode of compounding interest in such cases is to make annual rests, making the aggregate of principal and interest due at the end of a particular year, a capital sum bearing six per cent, interest, thence forward for another year, and so on, from year to year.” It would be difficult to make the rule plainer.
If, in this case, the original principal of the note only bore interest, it would follow that there would be a less interest-bearing debt, after default of payment, than before, and the debtor would be taking advantage of his own- wrong, since up to the majority of the ward all the accrued interest became interest bearing capital, while after that period this same accrued capital bore no interest at all. If this were the law, the longer the debtor could put off the payment of his debt, the more he *192would gain and the ward lose. Such is not the policy of the law.
There is error. Judgment reversed and cause remanded to the end that the judgment may be corrected in accordance with this opinion.
Pee CüeuM. Judgment reversed.